DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/24/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2, 4, and 13 are objected to because of the following informalities:
in claim 2, line 10: “a (ii) tibial” should be “(ii) a tibial”;
in claim 4, line 2: “the relative locations” should be “relative locations”; and
in claim 13, lines 1-2: “wherein positioning the surgical instrument assembly” should be “wherein the positioning of the surgical instrument assembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites “the surgical instrument” in line 20, but it is not clear if this recitation is the same as, related to, or different from “a surgical instrument assembly” of claim 2, line 5.  If they are the same, “the surgical instrument” in claim 2, line 20 should be “the surgical instrument assembly”.  If they are different or related, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the surgical instrument” in claim 2, line 20.
Claims 3-11 and 13 are rejected by virtue of their dependence from claim 2.
Claim 9 recites “joint force of the patient’s knee joint” in line 2, but it is not clear if this recitation is a subset of “joint forces in the patent’s knee joint” of claim 2, line 16.  The recitation of claim 9 is singular while the recitation of claim 2 is plural.  Also, there is no article prior to the recitation of claim 9 and it uses the phrase “of the patient’s knee joint”, which suggest that it is at least not the same as the recitation of claim 2, but the language of claim 9 does not make it clear what the relationship between the two recitations are.  The relationship between these two recitations should be made clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2-3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,470,354 (Hershberger)(previously cited), in view of U.S. Patent Application Publication No. 2007/0055330 (Rutherford).
Hershberger teaches a surgical instrument assembly including an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Rutherford discloses that such layers may take the form of coatings or protective casings (paragraph 0033 and FIGS. 7-8 of Rutherford).   It would have been obvious to one of ordinary skill in the art at the time of invention to use the form of a protective casing for the upper and lower polyethylene layers of Hershberger since (1) a form of layers is required and Rutherford teaches one such form of layers, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIGS. 1-2 of Hershberger),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including (i) a tibial paddle having an upper housing with a substantially planar upper surface and a lower housing opposite from and configured to be coupled to the upper housing (the upper and lower parts of the polyethylene casing), wherein a portion of the lower housing is spaced apart from a corresponding portion of the upper housing and a (ii) tibial trial bearing separate from the tibial paddle and having curved surfaces (the curves surfaces of the bearing elements 88, 90 of Hershberger) shaped to engage 
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 2, line 49-col. 3, line 5; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger),
monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (the results are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and 
With respect to claim 3, the combination teaches or suggests that the joint force data includes medial-lateral force data (the force data are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger).
With respect to claim 8, the combination teaches or suggests that: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved surfaces of the tibial bearing of the surgical instrument assembly, and the sensor array includes a second plurality of pressure sensors that are positioned below a second curved surface of the curved surfaces of the tibial bearing of the surgical instrument assembly (the sensors of Hershberger; col 8, lines 30-40 of Hershberger).

Claim 2-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,575,602 (Amirouche)(previously cited), in view of Hershberger, and further in view of Rutherford.
Amirouche teaches a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising: resecting a proximal end of a patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche) and positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including curved surfaces shaped to engage corresponding curved surfaces of a femoral component (the femoral component 32 of Amirouche) attached to the distal end of the patient’s femur, and a plurality of imbedded sensors 35 attached to the underside of the spacer 34 (FIGS. 4-5 of Amirouche).  Amirouche discloses that the sensors 35 are contained within the elevated surface 72 and that the elevated surface 72 
Hershberger teaches an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Rutherford discloses that such layers may take the form of coatings or protective casings (paragraph 0033 and FIGS. 7-8 of Rutherford).   It would have been obvious to one of ordinary skill in the art at the time of invention to use the form of a protective casing for the upper and lower polyethylene layers of Hershberger since (1) a form of layers is required and Rutherford teaches one such form of layers, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche),

moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche),

performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 3, the combination teaches or suggests that the joint force data includes medial-lateral force data (the force data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 4, the combination teaches or suggests that the joint force data includes data indicative of the relative locations of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 5, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 6, the combination teaches or suggests that the anatomical performance data includes relative positions of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 7, the combination teaches or suggests that the joint force data includes relative positions of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).

With respect to claim 9, the combination teaches or suggests the visual indication comprises a graph of joint force of the patient’s knee joint versus flexion angle of the patient’s knee joint (the joint force versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 10, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes a medial joint force value and a lateral joint force value of the patient’s knee joint (the medial and lateral forces versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 11, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes an average joint force value based on the medial joint force value and the lateral joint force value (col. 10, line 54 to col. 11, line 50 of Amirouche suggests the values are averaged which resulted in a model (which is the claimed average joint force value)).
With respect to claim 13, Amirouche teaches that the sensor array may be connected via a transceiver device 76 to the main processing unit 12 using wired or wireless connections (col. 5 of Amirouche). Hershberger teaches a connector end 154 that would provide the wired connection suggested by Amirouche.  It would have been obvious to one of ordinary skill in the .

Claims 2-3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,470,354 (Hershberger)(previously cited), in view of U.S. Patent Application Publication No. 2005/0102026 (Turner), and further in view of U.S. Patent No. 4,263,900 (Nicholson).
Hershberger teaches a surgical instrument assembly including an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Turner discloses that an encapsulated shell is a suitable substitute for encapsulating layers (paragraph 0057 of Turner).  It would have been obvious to one of ordinary skill in the art at the time of invention to use an 
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIGS. 1-2 of Hershberger),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including (i) a tibial paddle having an upper housing with a substantially planar upper surface and a lower housing opposite from and configured to be coupled to the upper housing (the upper and lower sheets of the polyethylene shell), wherein a portion of the lower housing is spaced apart from a corresponding portion of the upper housing and a (ii) tibial trial bearing separate from the tibial paddle and having curved surfaces (the curves surfaces of the bearing elements 88, 90 of Hershberger) shaped to engage corresponding curved surfaces of a femoral component (the femoral component 54 of Hershberger) attached to the distal end of the patient’s femur and a substantially planar bottom surface (the substantially planar bottom surface of the bearing elements 88, 90 of Hershberger) that confronts the substantially planar upper surface of the tibial paddle 
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 2, line 49-col. 3, line 5; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger),
monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (the results are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger).

With respect to claim 8, the combination teaches or suggests that: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved surfaces of the tibial bearing of the surgical instrument assembly, and the sensor array includes a second plurality of pressure sensors that are positioned below a second curved surface of the curved surfaces of the tibial bearing of the surgical instrument assembly (the sensors of Hershberger; col 8, lines 30-40 of Hershberger).

Claim 2-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amirouche, in view of Hershberger, and further in view of Turner, and further in view of Nicholson.
Amirouche teaches a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising: resecting a proximal end of a patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche) and positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including curved surfaces shaped to engage corresponding curved surfaces of a femoral component (the femoral component 32 of Amirouche) attached to the distal end of the patient’s femur, and a plurality of imbedded sensors 35 attached to the underside of the spacer 34 (FIGS. 4-5 of Amirouche).  Amirouche discloses that the sensors 35 are contained within the elevated surface 72 and that the elevated surface 72 may be fitted between the spacer 34 and the tibial tray 58 (col. 4, lines 45-55 of Amirouche). Amirouche also discloses that the interaction between the spacer 34, tibial tray 58 may vary to 
Hershberger teaches an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Turner discloses that an encapsulated shell is a suitable substitute for encapsulating layers (paragraph 0057 of Turner).  It would have been obvious to one of ordinary skill in the art at the time of invention to use an encapsulated polyethylene shell rather than the polyethylene layers since it is a simple substitution of one known element for another to obtain predictable results.  Nicholson teaches that such shells are made of upper and lower sheets configured to be coupled together (col. 4, lines 25-60 of Nicholson).  It would have been obvious to one of ordinary skill in the art at the time of invention to form the encapsulated polyethylene shell with upper and lower sheets as disclosed by Nicholson since a structure for the shell is required and Nicholson teaches one such structure.
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche),

moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche),

performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 3, the combination teaches or suggests that the joint force data includes medial-lateral force data (the force data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 4, the combination teaches or suggests that the joint force data includes data indicative of the relative locations of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 5, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 6, the combination teaches or suggests that the anatomical performance data includes relative positions of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 7, the combination teaches or suggests that the joint force data includes relative positions of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).

With respect to claim 9, the combination teaches or suggests the visual indication comprises a graph of joint force of the patient’s knee joint versus flexion angle of the patient’s knee joint (the joint force versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 10, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes a medial joint force value and a lateral joint force value of the patient’s knee joint (the medial and lateral forces versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 11, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes an average joint force value based on the medial joint force value and the lateral joint force value (col. 10, line 54 to col. 11, line 50 of Amirouche suggests the values are averaged which resulted in a model (which is the claimed average joint force value)).
With respect to claim 13, Amirouche teaches that the sensor array may be connected via a transceiver device 76 to the main processing unit 12 using wired or wireless connections (col. 5 of Amirouche). Hershberger teaches a connector end 154 that would provide the wired connection suggested by Amirouche.  It would have been obvious to one of ordinary skill in the 

Response to Arguments
The Applicant’s arguments filed 5/24/2021 have been fully considered.
Claim objections
There are new grounds of claim objection.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new claims rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant’s arguments with respect to claims 2-11 and 13 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Matthew Kremer/
Primary Examiner, Art Unit 3791